IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
Vv. Criminal No. 3:06cr387-02
LAMONT E. MCCORD
MEMORANDUM OPINION

This matter is before the Court on the defendant's pro se
Letter Motion for Reconsideration of Memorandum Order Denying My
Motion For Compassionate Release (ECF No. 176) (the “Motion”).
Having considered the Motion, the STATEMENT OF FACTS REGARDING
DEFENDANT’S ADMINISTRATIVE REQUESTS FOR COMPASSIONATE RELEASE (ECF
No. 178), the DEFENDANT’S MEMORANDUM REGARDING EXHAUSTION
REQUIREMENT PURSUANT TO 18 U.S.C. § 3852(c) (1) (A) (ECF No. 180),
the defendant’s pro se Letter Motion entitled ‘“COVID-19
Compassionate Release Motion Emergency Resumption” (ECF No. 183),
the GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR
RECONSIDERATION OF THE DENIAL OF MOTION FOR COMPASSIONATE RELEASE
AND MOTION FOR EXPEDITED RULING (ECF No. 185), the DEFENDANT’S
REPLY TO GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION
FOR RECONSIDERATION OF THE DENIAL OF MOTION FOR COMPASSIONATE
RELEASE AND MOTION FOR EXPEDITED RULING (ECF No. 187), the
DEFENDANT’S SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION FOR
COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST STEP

ACT (ECF No. 194), the JOINT STATUS REPORT REGARDING COVID-19
VACCINATION (ECF No. 193), the defendant’s letter (ECF No. 196),
and the file, the defendant's pro se Letter Motion for
Reconsideration of Memorandum Order Denying My Motion For
Compassionate Release (ECF No. 176) will be granted to the extent
that the entitlement to request for compassionate release will be
reconsidered and denied to the extent that the Motion (ECF No.

176) seeks compassionate release.

BACKGROUND

This case has a tortured post-trial and post-trial background
which the Court will attempt to summarize below.

The defendant was convicted of conspiracy to distribute
heroin, in violation of 21 U.S.C. §§ 841(a) (1), 841(b) (1) (C), 846
and 851 (Count One); use of a firearm in furtherance of a drug
crime causing death of another, in violation of 18 U.S.C. §§
924(c), 924(j), and 2 (Count Two); and conspiracy to use or carry
a firearm during and in relation to a drug trafficking offense, in
violation of 18 U.S.C. § 924(0) (Count Three). On December 18,
2007, McCord was sentenced to 540 months total imprisonment to be
followed by six years of supervised release with various
conditions, general and special. On November 30, 2011, the total
term of imprisonment was reduced from 540 months to 324 months.

McCord’s projected release date is September 6, 2029.
McCord first filed a MOTION FOR COMPASSIONATE RELEASE
PURSUANT TO SECTION 603(b) OF THE FIRST STEP ACT (ECF No. 161) on
June 9, 2020. Therein, he claimed to be particularly
susceptibility to the effects of COVID-19 because “he is pre-
diabetic, has elevated blood pressure without hypertension, and he
is obese.” (ECF No. 161, p. 26) Following the Government’s
response (ECF No. 166), McCord wrote the Court (even though he was
still represented by counsel) complaining of conditions at the
place of his incarceration, FCI Williamsburg. Then on July 6,
2020, McCord, again while still represented by counsel, filed a
pro se Amendment To Compassionate Release Motion (ECF No. 171).
Therein, he complained that he suffered from asthma, sleep apnea
and Hepatitis B and that he has degenerative joint disease,
osteoarthritis in both knees and hypertension, edema and benign
hypertrophy of the prostate.

By ORDER entered on August 7, 2020 (ECF No. 175), the Court
denied the MOTION FOR COMPASSIONATE RELEASE PURSUANT TO SECTION
603(b) OF THE FIRST STEP ACT (ECF No. 161) on the ground that the
defendant had not shown that he had exhausted the remedies as
required by the applicable statute. However, the Court directed
that :

If the defendant has exhausted his

administrative remedies, he may file a motion
for reconsideration of this MEMORANDUM ORDER

3
within fourteen (14) days after entry of the
MEMORANDUM ORDER and shall attach thereto
documents demonstrating the asserted
exhaustion.

(ECF No. 175, p. 3).

It is appropriate at this point to note that the defendant
filed on May 21, 2020 the DEFENDANT'S MOTION TO REDUCE SENTENCE
PURSUANT TO THE FIRST STEP ACT OF 2018 (ECF No. 160). The matter
was briefed and ultimately the Court denied the motion by ORDER
entered on October 8, 2020 (ECF No. 179). The defendant appealed
that ORDER and the United States Court of Appeals for the Fourth
Circuit affirmed it on February 23, 2021 (ECF No. 192) and denied
McCord’s Petition for Rehearing on April 6, 2021 (ECF No. 200).
This aspect of the case is pertinent only because, in one of the
papers filed by the United States, the United States erroneously
argues that the appeal of that entirely separate proceeding somehow
deprives the Court of jurisdiction herein. Clearly, counsel for
the United States did not study the record and therefore did not
realize that the appeal was as to the Motion to Reduce Sentence
Pursuant to the First Step Act, not the compassionate release
motion. Accordingly, the Court certainly has jurisdiction to
consider the proceedings on the compassionate release motion. That
is especially appropriate given that, in the ORDER denying the

MOTION FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF THE
FIRST STEP ACT (ECF No. 161), the Court permitted the filing of a
reconsideration motion, if one was appropriate. (ECF No. 175).

On August 13, 2020, McCord filed the pro se Letter Motion for
Reconsideration of Memorandum Order Denying My Motion For
Compassionate Release (ECF No. 176). Therein, McCord argued that
the Court should waive the exhaustion requirement and that
following administrative remedies would be futile.

Also, McCord asked that the Court review medical information
previously submitted and contended that the conditions that he had
were asthma, Hepatitis B, degenerative joint disease,
osteoarthritis, obesity, hypertension and that he was on a
breathing machine. However, he makes no argument about those
medical conditions in his motion for reconsideration. In essence,
his motion for reconsideration focuses on the waiver of the
exhaustive requirement for which his original MOTION FOR
COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b) OF THE FIRST STEP
ACT (ECF No. 161) was denied.

To better understand the administrative record, the Court
required the parties to file a statement of facts regarding the
defendant’s administrative requests to the Warden and otherwise.

In response, counsel filed the STATEMENT OF FACTS REGARDING

DEFENDANT’S ADMINISTRATIVE REQUESTS FOR COMPASSIONATE RELEASE (ECF
No. 178) in which the record respecting compassionate release was
clarified.

Thereafter, the defendant filed the DEFENDANT’S MEMORANDUM
REGARDING EXHAUSTION REQUIREMENT PURSUANT TO 18 U.S.C. §
3852(c)(1) (A) (ECF No. 180) explaining how he had met the
exhaustion requirements of the applicable statute. Then, the
United States filed the GOVERNMENT'S RESPONSE IN OPPOSITION TO
DEFENDANT'S MOTION FOR RECONSIDERATION OF THE DENIAL OF MOTION FOR
COMPASSIONATE RELEASE AND MOTION FOR EXPEDITED RULING (ECF No.
185) in which the Government took the position that McCord had
satisfied the exhaustion requirement under 18 U.S.C. §
3582 (c) (1) (A) .1

Unfortunately, as explained above, in that filing (ECF No.

185), the Government argued that the Court had no jurisdiction

 

1 Because of concerns about whether the defendant had exhausted
administrative remedies, the Court ordered (ECF No. 79) briefing
on the issue of exhaustion of remedies. Therein, the United States
takes the view that there are two nonexclusive ways to exhaust
remedies. One is to file a motion with the Warden and exhaust the
process through the Bureau of Prisons. The other, according to
the United States, is to wait thirty days after filing with the
Warden and then file a motion directly with the Court. Although
the Court is of the view that the position of the United States is
without merit and, indeed, is contrary to the common sense approach
manifested in the statute, given that the United States has taken
this position, the Court will not further pursue the matter. (See
United States v. Bowens, Criminal No. 3:98cr110, Response of the
United States to the Court’s October 28, 2020 Order (ECF No. 321)).

6
because the defendant had filed a Notice of Appeal (ECF No. 185,
pp. 1-2). As discussed above, the Notice of Appeal related to an
entirely different motion (a First Step Act sentence reduction
motion) and thus did not deprive the Court of jurisdiction over
the compassionate release motion filed under a different section
of the statute. Also, in its papers, the Government, in a
conclusory fashion, asserted that McCord had not advanced evidence
showing that there were actually extraordinary and compelling
circumstances justifying compassionate release and therefore he
had not made a particularized showing that he is at risk of the
consequences of COVID-19. (ECF No. 185, p. 7). Also, the
Government asserted that the defendant could not be released
because he was a danger to the community and therefore he should
not be released because of the provisions of 18 U.S.C. § 3142(g).

Then, there was filed the DEFENDANT’S SUPPLEMENTAL MEMORANDUM
IN SUPPORT OF MOTION FOR COMPASSIONATE RELEASE PURSUANT TO SECTION
603 (b) OF THE FIRST STEP ACT (ECF No. 194). The defendant's papers
pointed out that the Court had jurisdiction to determine the
compassionate release motion because the appeal that had been filed
was related to the sentence reduction under Section 404(b) of the
First Step Act. The defendant then went on to argue that, as

articulated in his original motion, the defendant had a number of
medical conditions that made him more susceptible to severe COVID-
19 symptoms. In sum, the defendant’s argument was:

According to the BOP records submitted with
his motion he is pre-diabetic, has elevated
blood pressure without hypertension, and he is
obese (echoing the reasons offered in the
original motion, ECF No. 161). The records
also indicate that he has asthma, hypertrophy
of his prostate, severe degenerative joint
disorder that causes him constant pain, sleep
apnea requiring the use of a CPAP machine, and
hearing loss in his right ear. He also tested
positive for Hepatitis B in January 2020. The
BOP is unable to properly care for Mr. McCord
and protect him from contracting COVID-19.

 

To supplement that filing, the parties filed the JOINT STATUS
REPORT REGARDING COVID-19 VACCINATION (ECF No. 193). It was
reported that McCord is considered to be Priority Level 1 or
Priority Level 2 and has not yet been offered the vaccine. Then,
the defendant filed the DEFENDANT’S SUPPLEMENTAL MEMORANDUM IN
SUPPORT OF MOTION FOR COMPASSIONATE RELEASE PURSUANT TO SECTION
603(b) OF THE FIRST STEP ACT (ECF No. 194) wherein it was noted
that McCord’s father had passed away after taking a vaccination
and McCord, therefore, was likely not to accept a vaccination.
The paper also said that McCord had sleep apnea and that his CPAP
had been taken away from him. Then, in a letter to the Court (ECF
No. 196), McCord cited the circumstances concerning his mother and
the death of his father. However, he does not indicate that he is

not willing to take a vaccine.
It is on these papers that the Court must consider the
defendant pro se Letter Motion for Reconsideration of Memorandum

Order Denying My Motion For Compassionate Release (ECF No. 176).

DISCUSSION

A. The Exhaustion Issue

The United States has taken the view that there are two non-
exclusive ways to exhaust remedies. One is to file a motion with
the Warden and to exhaust the process in the Bureau of Prisons.
The other, according to the United States, is to wait thirty days
after filing with the Warden and then file a motion with the Court.
Although the Court is of the view that the position of the United
States is without merit and, indeed, is contrary with the common
sense approach manifested in the statute, given that the United
States has taken this position, the Court will not further pursue
the matter and therefore will conclude the exhaustion requirement
has been satisfied. That leaves for decision the merits of
McCord’s claims for compassionate release.
B. Compassionate Release

The applicable statute, 18 U.S.C. § 3582(c) (1) (A), provides,
in pertinent part, that, upon appropriate motion, the Court “may
reduce the term of imprisonment . . . dif ait finds that

‘extraordinary and compelling reasons’ warrant such a reduction.”
It is settled that the burden is on the defendant to prove that
extraordinary and compelling reasons exist for compassionate

release under § 3582(c) (1) (A) (i). United States v. White, 378 F.

 

Supp.3 784, 785 (W.D. Mo. 2019).

The “mere existence of COVID-19 in society and the possibility
that it may spread to a particular prison alone cannot
independently justify compassionate release, especially
considering the Bureau of Prison’s statutory role, and extensive
professional efforts to curtail the virus’ spread. United States
v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020). In assessing whether
the record shows the existence of extraordinary and compelling
reasons for compassionate release, courts consider, inter alia,
the guidance of the CDC, and non-binding policy statements of the

United States Sentencing Guidelines. See United States v. Beck,

 

425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019). The policy statements
are not binding but are informative and may be considered. United
States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). The cases
teach that, to constitute extraordinary and compelling reasons for
compassionate release, medical conditions must be serious. Also,
it is generally true that “chronic conditions that can be managed
in prison are not a sufficient basis for compassionate release.”
United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL 704785, at

*2-3 (E.D. Cal. Feb. 12, 2020).

10
To establish existence of “extraordinary and compelling”
reasons for compassionate release because of COVID-19, the
defendant must show “both a particularized susceptibility to the
disease and a particularized risk of contracting the disease at

[his] prison facility.” United States v. White, F. Supp.3d

 

_, «2020 WL 1906845, at *1 (E.D. Va. April 23, 2020) (quoting
United States v. Feiling, 453 F. Supp.3d 832, 840 (E.D. Va. 2020)).

1. Particularized Susceptibility

The defendant has established that he is obese, that he is
considered to be pre-diabetic, and that he has elevated blood
pressure without hypertension. The latter two conditions have not
been shown to provide a risk of contracting COVID-19 or suffering
worse than normal conditions if exposed. Obesity, however, has
been listed by the CDC as a potential risk factor. The medical
records show that McCord has asthma but not at the level that the
CDC has determined to be a risk factor. McCord’s other asserted
conditions (degenerative joint disease, osteoarthritis) are not
identified as increased risk factors. Sleep apnea seems to present
a risk.

However, the fact that a defendant has established a higher
susceptibility to COVID-19 does not resolve the particularized
susceptibility requirement because identified risk factor

conditions must be serious to constitute extraordinary and

ll
compelling reasons. It appears that the conditions on which McCord
bases his motion are “chronic conditions that can be managed in
prison [and thus] are not a sufficient basis for compassionate

release.” United States v. Ayon-Nunez, No. 1:16-cr-130, 2020 WL

 

704785, at *2-3 (E.D. Cal. Feb. 12, 2020). In addition, McCord
has not established that his medical needs cannot be met while
incarcerated and, indeed, the medical records filed herein outline
that he receives regular medical care, adjustment of his
medications, and testing related to the chronic health issues.?2

In sum, McCord has not met the particularized susceptibility
risk facet of the applicable test.

2. Particularized Facility Risk

Nor has McCord met the particularized facility risk component
of the appropriate test. His initial motion cited press releases
respecting the instances of COVID-19 among inmates and staff at
BOP facilities nationwide, but the record provides no real
evidentiary support of a particularized risk of contracting the
disease at FCI Williamsburg, the defendant’s facility of

incarceration. The United States has offered no evidence on the

 

2 The Court is concerned about the assertion that McCord no longer
has access to a CPAP. But, his papers merely make mention of that
point. And, that is not enough to carry his burden of proof.

12
point as if it is unaware of the appliable test. Nonetheless, the
burden is on the defendant and he has not met it.

3. Assessment Under 18 U.S.C. § 3553 (a)

But, even if McCord had met the particularized risk assessment
and the particularized facility assessment (which he has not), it
would be appropriate to deny compassionate release in perspective
of the sentencing factors prescribed by 18 U.S.C. § 3553(a).
Compassionate release, of course, is appropriate only where the
defendant is not a danger to the safety of any other person or of
the community. The defendant argues, in conclusory fashion, that
he is not a danger to the community. That, he says, is largely
because he has made efforts to rehabilitate himself by completing
60 classes since his incarceration and is enrolled in other
classes. All of that effort is commendable, but it does not in
any way ameliorate the seriousness of the offenses of conviction:
heavy drug trafficking, use of firearms in furtherance of drug
trafficking, and the killing of another human being.

That the defendant is dangerous is also evidence from his
criminal history (a Category VI). His record includes several
drug trafficking offenses and conviction for using and possessing
firearms when trafficking drugs. He has benefitted neither from

leniency nor moderate sentences. He committed the offenses of

conviction while under release on another sentence.

13
The promotion of respect for the law, the need for deterrence
and the protection of the public call for the denial of

compassionate release. 18 U.S.C. § 3553(a).

CONCLUSION
For the foregoing reasons, the defendant's pro se Letter
Motion for Reconsideration of Memorandum Order Denying My Motion
For Compassionate Release (ECF No. 176) will be granted in part so
that the exhaustion issue is thus reconsidered; and denied in part
so that the motion for compassionate release is denied on its
merits.

It is so ORDERED.

)
/s/ Ref
Robert E. Payne

Senior United States District Judge

Richmond, Virginia
Date: April 40, 2021

14
